DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-38 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the electronic apparatus of claim 21, in particular the limitations of the information is displayed in binary tone. The prior art does not disclose or suggest the imaging apparatus of claim 29, in particular the limitations of the information is displayed in binary tone. The prior art does not disclose or suggest the display control method of claim 34, in particular the limitations of the information is displayed in binary tone.
The closely related prior art, Kimura (US 20100156955) discloses (Figs. 1A-20H) an electronic apparatus comprising: a liquid crystal display panel (1012) that has a different transmission wavelength characteristics depending on a viewing direction and uses a backlight (1002, 1103) and reflection of an external incidence ray (section 0140; dimming process by controlling the amount of transmission of light to be reflected from external incidence rays as well as the backlight); a backlight unit that is set in an illumination mode in which the backlight including light rays of two or more wavelength ranges is illuminated or a non-illumination mode in which the backlight is not illuminated (sections 0023, 0047, 0057, 0262); and a display controller (5361, 5365) that displays information on the liquid crystal display panel by setting one of a shielding region which shields the backlight and the external incidence ray and a transmission region which transmits the backlight and the external incidence ray as an information display region and setting the other one as a background region, wherein the display controller (5361, 5365) performs first display control in which a region having a larger area of the information display region and the background region is set as the shielding region and a region having a smaller area is set as the transmission region in the non-illumination mode, and performs second display control in which the region having the larger area of the information display region and the background region is set as the transmission region and the region having the smaller area is set as the shielding region in the illumination mode (Figs. 1A-9, 13A-13C; sections 0116-0151, 0234-0236, 0295-0297).
However, the prior art does not disclose or suggest the electronic apparatus of claim 21, in particular the limitations of the information is displayed in binary tone. Claim 21 is therefore allowed, as are dependent claims 22-28, 38, and 40. The prior art does not disclose or suggest the imaging apparatus of claim 29, in particular the limitations of the information is displayed in binary tone. Claim 29 is therefore allowed, as are dependent claims 30-33. The prior art does not disclose or suggest the display control method of claim 34, in particular the limitations of the information is displayed in binary tone. Claim 34 is therefore allowed, as are dependent claims 35-37. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871